Citation Nr: 0917606	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin disability 
causing sensitivity secondary to diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for refractive error 
and hyperopia.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
June 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In that decision, the RO denied 
the Veteran's claims for service connection for hearing loss 
and tinnitus and for skin sensitivity secondary to his 
service-connected diabetes mellitus.  The RO also denied the 
Veteran's petition to reopen his previously denied claim of 
service connection for refractive error and hyperopia, 
finding that no new and material evidence had been submitted, 
and denied his claim for TDIU.  The Board remanded the matter 
to the RO in May 2008 to allow the Veteran a hearing before a 
Veterans Law Judge, which was held at the RO in January 2009.  
A transcript of the hearing has been associated with the 
Veteran's claims file.

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the Veteran's claim for service connection 
for refractive error and hyperopia.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for refractive error and hyperopia as a claim to 
reopen.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in January 2008, the 
Veteran submitted additional evidence.  This evidence was 
received by the Board at the January 2009 hearing.  The Board 
notes, however, that the Veteran, through his representative, 
waived initial RO consideration of this evidence at the 
hearing and requested that the Board review the newly 
submitted evidence in the first instance.  There is thus no 
need for the Board to remand for review of this evidence by 
the RO.  See 38 C.F.R. § 20.1304 (2008).  The originating 
agency should nevertheless consider this evidence with 
respect to the issues remanded herein.

The decision below addresses the Veteran's claim of service 
connection for skin sensitivity secondary to diabetes 
mellitus and his petition to reopen his previously denied 
claim of service connection for refractive error and 
hyperopia.  Consideration of the remaining claims on appeal 
is deferred pending completion of the development sought in 
the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of skin 
disability that causes sensitivity.

2.  A claim for entitlement to service connection for 
refractive error and hyperopia was denied by a decision by 
the RO dated in April 1981.  The Veteran did not appeal the 
decision.

3.  Evidence received since the April 1981 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for refractive error and hyperopia, and 
it raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disability 
causing sensitivity secondary to service-connected diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2008); 38 C.F.R. § 3.310 (2006). 

2.  An April 1981 rating decision by the RO that denied a 
claim of service connection for refractive error and 
hyperopia is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

3.  Since the prior final denial of the Veteran's claim for 
service connection for refractive error and hyperopia, new 
and material evidence has been received; hence, the 
requirements to reopen the claim of service connection for 
refractive error and hyperopia have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
Veteran's claim for service connection for skin sensitivity 
secondary to service-connected diabetes mellitus has been 
accomplished.  

In this respect, through a January 2004 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his service connection claim.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his service connection claim.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2004 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter.  The Veteran was given 
opportunity to respond, and his service connection claim was 
subsequently re-adjudicated by the RO in December 2007.  The 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
Veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Regarding the Veteran's petition to reopen his previously 
denied claim for service connection for refractive error and 
hyperopia, the Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f) (West 2002).  A more detailed 
discussion of VA's compliance with the notice and duty to 
assist provisions is not necessary.  This is so because the 
Board is taking action favorable to the Veteran in reopening 
his claim of service connection for refractive error and 
hyperopia.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 
(1992).

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  In addition, records of medical care the 
Veteran has received since his separation from service at the 
VA San Diego Healthcare System and with private treatment 
providers have been associated with the claims file.  The 
Veteran was provided with a VA medical examination in 
September 2002 and has submitted a private medical opinion 
dated in January 2009.  Otherwise, neither the Veteran nor 
his representative has alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim for service connection 
for skin sensitivity, but notes that the evidence of record 
does not call for such examination.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  VA has a duty to provide an 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of:  (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  Here, as stated in more detail in the analysis section 
below, the evidence does not indicate that the Veteran has a 
current diagnosis of skin disability causing sensitivity.  A 
medical examination would not likely aid in substantiating a 
claim when the record does not contain evidence suggesting a 
current disability.  Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  See also McLendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006) (with no indication that a disability or 
persistent or recurrent symptoms of a disability may be 
associated with the service or another service-connected 
disability, claim may be denied where claimant's submissions 
are insufficient to grant benefits or trigger duty to 
assist).  Additionally, the Board notes that the Veteran was 
provided a VA medical examination in September 2002 
specifically addressing his diabetes mellitus.

In the present case, there is nothing in the record, other 
than the Veteran's claim for benefits and his own statements, 
to indicate that he has skin sensitivity secondary to his 
service-connected diabetes mellitus.  As the Veteran is not 
competent to diagnose or provide medical nexus evidence, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Veteran 
has not satisfied all the elements of McLendon.  Therefore, 
VA is not required to provide him with an examination in 
conjunction with this claim.  The Board thus concludes that 
VA has no duty to assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Skin Sensitivity

The Veteran is seeking service connection for skin 
sensitivity secondary to service-connected diabetes mellitus.  
The Board notes initially that the RO has considered the 
Veteran's claim for service connection solely on a secondary 
basis.  The Board will likewise consider only that theory of 
entitlement.

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  This includes a 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and post-service treatment at the VA San 
Diego Healthcare System, as well as with private treatment 
providers, and record of a VA medical examination provided to 
the Veteran in September 2002.  The Veteran's service 
treatment records are silent as to any complaints of or 
treatment for skin sensitivity or other skin complaints, 
although the Board acknowledges that the Veteran suffered 
burns to his left elbow, chest, and abdomen in service and is 
currently service connected for residual scarring from those 
burns.  Similarly, the Board notes that the Veteran is 
separately service connected for peripheral neuropathy of the 
bilateral upper and lower extremities secondary to diabetes 
mellitus.  Records of the Veteran's post-service medical 
treatment reflect that he has received ongoing treatment for 
his peripheral neuropathy, which causes pain, tingling, and 
numbness in his upper and lower extremities bilaterally.  The 
Board notes, however, that apart from complaints of pain and 
numbness in his hands and feet, the Veteran has not made any 
complaints of skin sensitivity to any treatment provider 
since his time on active duty, nor has he been diagnosed with 
skin disability causing sensitivity at any time since 
service.

The Veteran was provided VA examination in September 2002 
pursuant to his claim of service connection for diabetes 
mellitus.  The examination request specifically instructed 
the examiner to evaluate the Veteran for diabetes mellitus 
and "any complications associated with diabetes mellitus."  
Report from that examination reflects that the Veteran 
complained of pain, numbness, and hypersensitivity in his 
feet and hands.  He was diagnosed at that time with 
peripheral neuropathy of the bilateral upper and lower 
extremities, which the examiner stated was etiologically 
linked to his diabetes mellitus.  The Veteran, however, did 
not otherwise make any complaints of skin sensitivity; nor 
did the examiner otherwise make any findings related to skin 
sensitivity.

In this case, there is absent from the record competent 
medical evidence assigning the Veteran a diagnosis of skin 
disability causing sensitivity.  No medical professional 
provides findings or opinions to that effect, and neither the 
Veteran nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  There 
is simply a lack of any medical evidence demonstrating that 
the Veteran has a current diagnosis.  See 38 C.F.R. § 3.303.  

As noted above, the Veteran has reported that his skin 
sensitivity results from his service-connected diabetes 
mellitus.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing sensitivity of his skin).  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any symptoms he currently experiences 
are attributable to his service-connected diabetes mellitus.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he suffers from skin 
sensitivity due to his service-connected diabetes mellitus, 
the Board finds persuasive that there is no notation in the 
September 2002 VA medical examination, which specifically 
addressed the Veteran's diabetes mellitus and related 
disabilities, concerning skin sensitivity or any symptoms 
that might be associated with the claimed condition.  
Likewise, there is no medical evidence demonstrating that the 
Veteran has sought medical treatment at any time for skin 
sensitivity, or has complained of any associated symptoms to 
any medical professional at any time since his separation 
from service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds probative the fact that the Veteran has never 
been diagnosed with or treated for skin sensitivity at any 
time, either during or after service.  Furthermore, as a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as a current 
diagnosis for skin sensitivity, or the relationship between 
any current disability and his service-connected diabetes 
mellitus.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for skin sensitivity secondary to 
service-connected diabetes mellitus.  Although the Veteran 
asserts that he has skin sensitivity can be attributed to his 
service-connected diabetes mellitus, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  See Bostain, 11 Vet. App. at 127.  As noted above, 
no medical provider has diagnosed the Veteran with skin 
sensitivity at any time during or after service.  
Furthermore, there is no evidence that the Veteran has 
actually sought medical treatment for the claimed condition.  
Given the lack of a current diagnosis of or any evidence of 
medical treatment for skin sensitivity, the Board concludes 
that the greater weight of the evidence is against the claim.  
Service connection for skin disability causing sensitivity 
secondary to diabetes mellitus is therefore not warranted.  
The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of a current diagnosed 
disability, the claim for service connection cannot be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that the Veteran has described 
hypersensitivity of the feet and hands, which was diagnosed 
by his September 2002 VA examiner as peripheral neuropathy of 
the bilateral upper and lower extremities related to diabetes 
mellitus.  To the extent that he intended the claim now 
before the Board to include this same "hypersensitivity," 
the Veteran is already service connected for symptoms of 
peripheral neuropathy of the bilateral upper and lower 
extremities.  A claim of service connection for this same 
disability cannot now be before the Board; as noted, service 
connection is already in effect.  Therefore, service 
connection for skin disability causing sensitivity secondary 
to service-connected diabetes mellitus must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Claim to Reopen

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the Veteran's claim was the April 1981 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The Veteran asserts that he has bilateral refractive error 
and hyperopia that are related to his active military 
service.  Specifically, the Veteran contends that he was 
exposed to radio frequency radiation while serving as a radio 
operator in Vietnam, which he claims caused a severe 
deterioration in his eyesight while he was on active duty.  
He thus contends that his currently diagnosed refractive 
error and hyperopia are related to his time on active duty, 
and in particular his exposure to radio frequency radiation 
in Vietnam.  As a result, the Veteran contends that service 
connection is warranted.  

The Veteran's claim for service connection for refractive 
error and hyperopia was first considered and denied by the RO 
in an April 1981 rating decision.  The Veteran did not 
perfect an appeal of that decision, which consequently became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  In November 2003, the Veteran sought to 
reopen the previously denied claim of service connection.  

Evidence added to the record since the April 1981 rating 
decision concerning the Veteran's claim of service connection 
for refractive error and hyperopia includes a report of a 
January 2009 opinion from a private physician.  Review of the 
newly submitted evidence reflects that the Veteran's private 
examiner reviewed the Veteran's medical records and his 
contentions regarding his current refractive error and 
hyperopia.  The examiner opined that, based on his review of 
the Veteran's medical history and his claimed exposure to 
radio frequency radiation while serving as a radio operator 
on active duty in Vietnam, it was possible that the Veteran's 
current eye disability is related to his time in service.  To 
that end, the examiner noted that "high dose electromagnetic 
radiation is known to cause lens and vision abnormalities."

Upon review of the relevant evidence, the Board finds that 
new and material evidence relating to the Veteran's claim of 
service connection for refractive error and hyperopia has 
been presented, and the claim of service connection is thus 
reopened.  In particular, the Board looks to the January 2009 
report of the Veteran's consultation with a private 
physician, which reflects the physician's opinion that the 
Veteran's currently diagnosed refractive error and hyperopia 
are more likely than not related to his time in service, 
given the Veteran's claimed exposure to radio frequency 
radiation in service and the fact that such radiation is 
"known to cause lens and vision abnormalities."  

The Board finds that the new evidence, in the form of the 
January 2009 report of the Veteran's private examiner, is 
significant because it provides a medical opinion on the 
issue of whether the Veteran's time in service was related to 
his subsequent eye problems.  Given that the RO denied 
service connection in its April 1981 decision on the basis 
that the Veteran's refractive error and hyperopia represented 
a constitutional or developmental abnormality and therefore 
could not be service connected, the Board finds that the 
information concerning a possible etiological link between 
the Veteran's experiences during service and his currently 
diagnosed refractive error and hyperopia constitutes new and 
material evidence relating to the Veteran's claim of service 
connection.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it offers a medical opinion as to an etiological link 
between the Veteran's claimed experiences in service and his 
current refractive error and hyperopia.  Thus, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, and the Board finds that it raises a reasonable 
possibility of substantiating the claim.  

As new and material evidence relating to the Veteran's claim 
for service connection for refractive error and hyperopia-in 
the form of the January 2009 report of the Veteran's private 
examiner-has been submitted, the Board finds that the 
criteria for reopening the claim for service connection have 
been met.


ORDER

Entitlement to service connection for skin disability causing 
sensitivity secondary to diabetes mellitus is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for refractive error and hyperopia has 
been received; to this limited extent, the appeal of this 
issue is granted.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the claims of service connection for hearing loss, tinnitus, 
and refractive error and hyperopia, and the claim for a TDIU.

A review of the Veteran's claims file reflects that he was 
given an audiological evaluation at his pre-induction medical 
examination in February 1966.  Results of that evaluation 
(measured in ASA units), pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0





Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

The Veteran was also treated during service for otitis 
externa and otitis media, which his treatment provider called 
a "real bad ear infection" at a July 1967 treatment visit.  
He was again provided audiological examination at his 
separation examination, conducted in June 1968.  Results of 
that evaluation (measured in ISO units), pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
--
0
LEFT
0
0
15
--
0

Post-service treatment records reflect that the Veteran was 
given an audiological examination in July 2002 by a private 
treatment provider.  Results of that evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
80
LEFT
25
35
45
60
70

Since the July 2002 examination, the Veteran has been fitted 
for hearing aids at the VA San Diego Healthcare System.  
Records from the San Diego VA facility indicate that the 
Veteran is receiving ongoing treatment for his bilateral 
hearing loss.  In that connection, the Veteran received an 
audiology consultation in February 2004, at which his 
examiner noted his complaints of exposure to acoustic trauma 
in Vietnam and a longstanding problem with decreased hearing.  
The examiner also noted the Veteran's complaint of having 
experienced tinnitus for approximately 6 to 8 years prior to 
the examination.  The Veteran was diagnosed at that time with 
bilateral hearing loss, although no etiological opinion was 
provided.

The Veteran also testified at the January 2009 hearing before 
the undersigned Veterans Law Judge that he first experienced 
temporary hearing loss in service, when he was participating 
in basic training drills requiring him to shoot firearms.  He 
stated at the hearing that he would be unable to hear for 
approximately 30 minutes after each round of rifle fire.  He 
also stated that on one occasion during his time in Vietnam 
he was sitting near a tank that fired on enemy soldiers, 
causing ringing in his ears and a temporary loss of hearing.  
His January 2009 private physician opined that this in-
service exposure to acoustic trauma, coupled with his in-
service and current audiograms, suggested that the Veteran's 
current hearing loss and tinnitus were more likely than not 
related to his time on active duty.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  The United States Court of Appeals 
for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 
155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude an award of service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the Veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).  

In the instant case, the Veteran contends that his current 
bilateral hearing loss and tinnitus are related to the noise 
exposure he experienced in service.  In this regard, the 
Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service, nor that 
he is currently diagnosed with bilateral hearing loss.  
Further, the Veteran has provided new evidence in the form of 
a January 2009 medical nexus opinion linking his in-service 
noise exposure to his current bilateral hearing loss and 
tinnitus, and he has stated repeatedly that he was not given 
ear protection in service and was exposed to acoustic trauma 
both during basic training and while serving in Vietnam on 
active duty.  

Under relevant VA regulations, action should be taken to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, which may be established by 
competent lay evidence; and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as exposure to noise during or 
after service and loss of hearing acuity.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about the etiology of 
any current hearing loss or tinnitus.  See id.  Here, 
although the Veteran's service treatment records demonstrate 
that the Veteran had normal hearing at the time of discharge, 
the Veteran has stated that he first noticed a loss of 
hearing acuity during service after exposure to acoustic 
trauma in the form of gun and tank fire, and has submitted a 
positive nexus opinion from a private physician linking the 
Veteran's in-service noise exposure to his hearing loss and 
tinnitus.  Given the January 2009 findings of the Veteran's 
physician that his current hearing loss and tinnitus are 
related to service, which findings were not based on actual 
examination of the Veteran, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue and must therefore remand to obtain an 
examination and medical nexus opinion regarding the etiology 
of the Veteran's current bilateral hearing loss and tinnitus.  
See McLendon, 20 Vet. App. 79.  

Specifically, the AOJ should arrange for the Veteran to 
undergo examination by a VA audiologist.  The examiner should 
include a well-reasoned medical opinion addressing the nature 
and etiology of the Veteran's hearing loss and tinnitus.  The 
examiner should further address whether it is at least as 
likely as not that either is related to the Veteran's time in 
service.  In opining as to whether any currently diagnosed 
hearing loss and tinnitus are related to his active duty, the 
examiner should pay particular attention to the records of 
the Veteran's in-service ear infections and audiograms, as 
well as the January 2009 positive nexus opinion linking the 
Veteran's exposure to noise in service to his current hearing 
loss and tinnitus.  The examiner's opinion must be based upon 
consideration of the Veteran's documented medical history and 
assertions through review of the claims file and must include 
a clear and thorough explanation for all conclusions reached.  
38 U.S.C.A. § 5103A.  

Regarding the Veteran's claim for service connection for 
refractive error and hyperopia, the Board notes initially 
that the Veteran was found to have distant and near vision of 
20/20 in both eyes during his February 1966 pre-induction 
medical examination.  He was also noted to have 20/20 vision 
bilaterally in August 1966 and December 1966 treatment notes, 
although the notes do not specify whether distant or near 
vision was tested.  However, at a December 1967 eye clinic 
examination, the Veteran's uncorrected near vision was noted 
to be 20/70 in both eyes.  He was diagnosed at that time with 
hyperopia.  At his separation medical examination, the 
Veteran was found to have 20/20 distant and near vision in 
both eyes.  Post-service records reflect that the Veteran was 
diagnosed in January 1981 with hyperopia, a refractive error, 
at a VA examination but was found to have vision correctable 
to 20/20 bilaterally at that time.  Further private and VAMC 
treatment records confirm the Veteran's diagnosis of 
hyperopia.  

The Veteran has also submitted a medical opinion from a 
private physician.  In that opinion, dated in January 2009, 
the physician opined that, based on the Veteran's normal 
vision at entrance to service and his claimed exposure to 
radio frequency radiation during service, his current 
refractive error and hyperopia may be due to his time on 
active duty.  The examiner also stated his belief that the 
Veteran's current eye disability may be related to his 
service-connected diabetes mellitus, and in particular 
elevated blood glucose levels, which he stated are known to 
cause eye problems.  In addition, the Veteran has contended 
on multiple occasions that his eye problems stem from his 
time in service, and particularly his exposure to radio 
frequency radiation while working as a radio operator in 
Vietnam.  He stated in his November 2004 notice of 
disagreement that he experienced a noticeable loss of vision 
after a two-week assignment in a military vehicle with a 
transmitting antenna located directly above his head.  He 
further stated that he believes the radiation emanating from 
the transmitting antenna caused his in-service and current 
vision problems, and he has submitted evidence in the form of 
Internet research addressing health problems related to 
exposure to radio frequency radiation.  

A review of the claims file reveals that the Veteran has not 
been afforded a VA examination in connection with this claim.  
The Board notes, as discussed above, that relevant laws and 
regulations require that VA must provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon, 20 
Vet. App. at 81.

Although the Veteran is not competent to provide a diagnosis 
of bilateral refractive error and hyperopia or link his 
current bilateral refractive error and hyperopia to military 
service, he is competent to report factual matters of which 
he had first hand knowledge, such as proximity to a 
transmission antenna or a sudden loss of visual acuity while 
in service.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  The Board notes that the Veteran was first diagnosed 
with hyperopia in December 1967, while he was still in 
service, and has a confirmed diagnosis of that disorder from 
a January 1981 VA medical examination.  VA and private 
treatment records, however, do not address the etiology of 
the refractive error and hyperopia.  Therefore, the Veteran 
should be afforded a VA eye examination to obtain an opinion 
as to whether the Veteran's refractive error and hyperopia 
are related to his military service.  The opinion must also 
address any relationship between the refractive error and 
hyperopia and service-connected diabetes mellitus, based on 
the Veteran's private examiner's January 2009 statement that 
diabetes mellitus may cause ocular problems.  Thus, on remand 
the examiner should comment on whether the Veteran's 
refractive error and hyperopia were caused or made worse by 
his service-connected diabetes mellitus.

The Board further notes that the Veteran has claimed 
entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  
In that connection, the Veteran has stated on multiple 
occasions, including at his January 2009 hearing before the 
undersigned Veterans Law Judge, that he had to stop working 
as a real estate agent in 2003 because his service-connected 
peripheral neuropathy rendered him unable to walk and show 
properties and unable to write or to type on a keyboard.  He 
has also claimed that his service-connected diabetes mellitus 
and associated disabilities cause him fatigue and require him 
to rest frequently throughout the day.  Also present in the 
record is a November 2003 statement from the Veteran's 
private physician, stating that the Veteran is likely unable 
to return to his "usual and customary work" as a real 
estate agent due to his peripheral neuropathy, which made it 
difficult for him to walk and to write or type.  There is no 
evidence in the record, however, addressing the Veteran's 
search for other employment or his inability to maintain 
employment since he stopped working as a real estate agent in 
2003.

The Board acknowledges that a TDIU may be awarded where the 
schedular rating is less than total and when it is determined 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2008).  Under 
Section 4.16(a), if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  It is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

In that connection, the Board notes that the Veteran's 
current combined evaluation for service-connected 
disabilities is 90 percent, including a 50 percent disability 
rating for his service-connected posttraumatic stress 
disorder.  See 38 C.F.R. § 4.16(a) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU, the Board may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.

Here, although the record contains the Veteran's statement 
that he had to stop working as a real estate agent in 2003 
because he is unable to walk and show properties and to write 
or type, the record does not reflect any medical opinion as 
to whether the Veteran's service-connected disabilities 
(diabetes mellitus, peripheral neuropathy of the bilateral 
upper and lower extremities, posttraumatic stress disorder, 
burn scars, and status post fracture of the neck) combine to 
render him unemployable.  Under these circumstances, the 
Board finds that a well-reasoned, well-supported medical 
opinion from a qualified medical professional addressing the 
question of whether the Veteran's service-connected 
disabilities combine to render him unemployable is needed to 
fairly resolve the claim for a TDIU.  Such opinion should be 
based, in part, upon consideration of the Veteran's 
documented history and assertions, to include all medical 
evidence associated with the record.

Additionally, because any grant of service connection for 
hearing loss, tinnitus, or refractive error and hyperopia 
could affect his claim for a TDIU, the Board finds that the 
claims for service connection for hearing loss, tinnitus, and 
refractive error and hyperopia are inextricably intertwined 
with the claim for a TDIU.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
As resolution of the claims for service connection could well 
impact the claim for a TDIU rating, the issues should be 
considered together.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record relating to the Veteran's hearing 
loss, tinnitus, and refractive error and 
hyperopia.  (The Veteran should be 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) 
(2008).)  

2.  After securing any additional 
records, the Veteran must be scheduled 
for audiological and ophthalmological 
evaluation at an appropriate VA medical 
facility.  An examination that addresses 
all service-connected disabilities for 
the purpose of deciding employability 
should also be scheduled.  The entire 
claims file must be made available to and 
reviewed by the examiner(s) designated to 
examine the Veteran.  All appropriate 
tests and studies must be accomplished, 
and all clinical findings must be 
reported in detail. 

Audiological examination-The examiner 
must conduct testing of the Veteran's 
hearing acuity, and report of the 
examination must reflect consideration of 
the Veteran's documented medical history 
and assertions, including specifically 
his in-service and post-service 
audiograms and his contentions of noise 
exposure during service.  The examiner 
must provide diagnoses relative to the 
Veteran's claim of service connection for 
bilateral hearing loss and bilateral 
tinnitus and must state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any currently diagnosed 
hearing loss or tinnitus is related to 
his time in service.  

In so opining, the examiner must pay 
particular attention to the Veteran's in-
service and post-service audiograms, and 
must specifically discuss the Veteran's 
contentions of experiencing temporary 
hearing loss in service following 
exposure to gun and tank fire.  If a 
negative opinion is offered, the examiner 
must also discuss the findings of the 
January 2009 private physician 
specifically relating the Veteran's 
tinnitus and hearing loss to his time in 
service.  

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.

Ophthalmological examination-The 
examiner must conduct testing of the 
Veteran's visual acuity, and report of 
the examination must reflect 
consideration of the Veteran's documented 
medical history and assertions, including 
specifically his statements concerning 
in-service exposure to radio frequency 
radiation and his account of sudden 
decrease in visual acuity following the 
claimed radiation exposure.  The examiner 
must confirm the current diagnosis of 
refractive error and hyperopia and 
provide a diagnosis for any other eye 
disability noted on examination.  Based 
on a thorough review of the evidence of 
record, the examiner must provide an 
opinion as to the whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
the Veteran has refractive error and 
hyperopia, or any eye disability, that is 
related to his period of active military 
service.  If a negative opinion is 
offered, the examiner must also discuss 
the findings of the January 2009 private 
physician specifically relating the 
Veteran's refractive error and hyperopia 
to his time in service.  

The examiner must also provide an opinion 
as to the medical probabilities that the 
veteran has refractive error and 
hyperopia that was caused or made 
chronically worse by his diabetes 
mellitus.  The examiner must provide the 
complete rationale for the conclusion 
reached, to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.

TDIU examination-The examiner must 
elicit from the Veteran and record for 
clinical purposes a full work and 
educational history.  His overall 
physical and mental impairments caused by 
service-connected disabilities should be 
addressed on examination.

Following the above-requested evaluations 
of the Veteran and review of the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected disabilities combine to 
preclude substantially gainful employment 
that is consistent with the Veteran's 
education and occupational experience.

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.

All examination results, along with the 
complete rationale for all opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, must 
be set forth.

3.  The adjudicator must ensure that 
the requested medical reports comply 
with this remand and the questions 
presented in the request.  If any 
report is insufficient, it must be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
claims remaining on appeal must be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


